Exhibit No. 10.1
[logo_ies.jpg]
 
 
 
 
[Date]



 
 
[Name]
[Address]



 
Re:           Grant of Restricted Stock
 
I am pleased to inform you that effective as of «Grant_Date» (“Grant Date”)
Integrated Electrical Services, Inc., a Delaware corporation (the “Company”),
has granted you shares of Restricted Stock under the Company’s 2006 Equity
Incentive Plan (as amended and restated)  (“Plan”).
 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to them in the Plan.  The terms of the grant are as follows:
 
1.  
Grant/Vesting/Clawback.

 
(a)  
Number of Shares Granted.  You are hereby granted «Shares» shares of Restricted
Stock under the Plan.

 
(b)  
Vesting.  Subject to Section 2 below, the shares shall vest as follows:

 
Vesting Date                                Granted Shares Vested
              
 
                                          September 24, 2012                  
              100%
 
2. 
Events Occurring Prior to a Vesting Date.

 
(a)  
Termination due to Death or Disability.  If, prior to a Vesting Date, you cease
to be an Employee as a result of your death or Disability the shares of
Restricted Stock then held by you automatically will vest on your termination.

 
(b)  
Termination by Employer other than for Cause.  If, prior to a Vesting Date, your
employment is terminated by the Company other than for Cause or by you for Good
Reason as defined in an employment agreement between you and the Company, on
your termination a prorata number of the shares of Restricted Stock then
credited to you automatically will vest and the remaining number of your shares
of Restricted Stock automatically shall be forfeited without payment.  The
vested number shall be that percentage equal to [(A¸B)xC]-D, where “A” is the
number of calendar months that have elapsed from the Grant Date through your
date of termination, “B” is [36] months, “C” is the total number of  shares of
Restricted Stock initially granted to you, and “D” is the number of shares of
Restricted Stock that have already vested immediately prior to your termination
of employment.  Any fractional calendar month in such [36]-month period shall be
rounded up to a full calendar month.

 
(c)  
Other Terminations.  If, prior to a Vesting Date, (i) you cease to be an
Employee for any reason other than as provided in Sections 2(a) and 2(b) above
or (ii) your employer ceases to be a Subsidiary, then, subject to Section 8, all
shares of Restricted Stock held by you shall be forfeited automatically upon
such termination or event without payment, unless the Committee, in its
discretion, provides otherwise.

 
(d)  
Change in Control.  Notwithstanding any other provision hereof, if a Change in
Control occurs prior to a Vesting Date, all shares of Restricted Stock then held
by you shall become fully vested upon the occurrence of the Change in Control.

 
For purposes of this Agreement, “employment with the Company” shall include
being an Employee, Consultant or Director of the Company or any affiliate of the
Company.
 
3. 
Issuance of Restricted Shares.

 
(a)  
Stock Certificates.  The Company either shall cause to be issued a certificate
or certificates for the shares of Restricted Stock representing this award,
registered in your name, or cause a book entry to be made with the Company’s
transfer agent evidencing the shares of Restricted Stock registered in your
name.

 
(b)  
Stockholder Rights.  You shall have all the rights of a stockholder (including,
without limitation, voting, dividend and liquidation rights) with respect to the
shares of Restricted Stock, subject, however, to the restrictions of this
Agreement.

 
(c)  
Form of Issuance and Escrow.  For so long as the shares of Restricted Stock are
not vested, the Company shall cause such certificate or certificates to be
deposited in escrow if certificates are issued.  If evidenced by book entry at
the transfer agent the entry shall denote the shares are restricted as to
transfer.  You shall deliver to the Company a duly-executed blank Stock Power
(in the form attached hereto as Exhibit A).  All regular cash dividends paid on
the shares of Restricted Stock that have vested shall be paid directly to
you.  Upon the vesting of any shares of Restricted Stock, such vested Shares
together with any dividends held in escrow related thereto hereunder, shall be
distributed to you as soon as practicable.

 
(d)  
Adjustment of Restricted Shares.  In the event of a subdivision of the
outstanding Shares, a declaration of an extraordinary dividend payable in a form
other than Shares and in an amount that has a material effect on the Fair Market
Value of the Shares, a combination or consolidation of the outstanding Shares
into a less number of Shares, a recapitalization, a spin-off, a reclassification
or a similar occurrence, the terms of this award (including, without limitation,
the number and kind of Shares subject to this award) shall be adjusted as set
forth in Section 10 of the Plan.  In the event that the Company is a party to a
merger or consolidation, this award shall be subject to the agreement of merger
or consolidation, as provided in Section 10 of the Plan.

 
4. 
Tax Withholding.  To the extent this award results in compensation income to you
upon grant or vesting, you must deliver to the Company at that time such amount
of money as the Company may require to meet its tax withholding obligations
under applicable laws or make such other arrangements to satisfy such
withholding obligations as the Company, in its sole discretion, may approve;
provided, however, if at such time you are subject to Section 16(b) of the
Securities Exchange Act of 1934, as amended, the Company shall instead withhold
or “net” from the Shares otherwise to be issued to you such number of Shares
(valued at their Fair Market Value on the date of the withholding of such
Shares) as necessary to satisfy the Company’s tax withholding obligations.

 
5. 
Limitations Upon Transfer.  All rights under this Agreement belong to you and
may not be transferred, assigned, pledged, or hypothecated in any way (whether
by operation of law or otherwise), other by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order, and shall not
be subject to execution, attachment, or similar process.

 
6. 
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company or upon any person lawfully
claiming under you.

 
7. 
Modification.  Except to the extent permitted by the Plan, any modification of
this Agreement will be effective only if it is in writing and signed by each
party whose rights hereunder are affected thereby.

 
8.  
Employment Agreement.  If you are party to a written employment, severance or
change in control agreement with the Company that otherwise would provide you
with additional vesting rights with respect to shares of Restricted Stock
granted under the Plan (“Other Agreement”), this Agreement shall be deemed to be
an amendment to such Other Agreement and by execution of this Agreement you
agree such additional vesting rights thereunder shall not apply to the
Restricted Stock evidenced by this Agreement.

 
9.  
Plan Controls.  This grant is subject to the terms of the Plan, which are hereby
incorporated by reference.  In the event of a conflict between the terms of this
Agreement and the Plan, the Plan shall be the controlling document.

 
10.  
Governing Law.  This Agreement shall be governed by, and construed in accordance
with the, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

 
11.  
Compliance with IRC Section 409A.  The Plan and this Agreement are intended to
be exempt from Section 409A of the Code, or, if not exempt, to comply with
Section 409A to the extent applicable.  To the extent Section 409A is
applicable, for purposes of this Agreement a “termination of employment” and a
“change of control” shall be construed as necessary to comply with Section
409A.  In addition, if a payment otherwise due under this Agreement is subject
to the provisions of Section 409A(a)(2)(B)(i), such payment shall instead be
paid in a lump sum (without interest) on (i) the first day that is more than six
months after your separation from service date or (ii) your death, if earlier.

 
By signing below, you agree that this grant is under and governed by the terms
and conditions of the Plan, including the terms and conditions set forth in this
Agreement, including the Clawback provisions in Section 1(c).  Please execute
and return this Agreement to «Return_To».  The attached copy of this Agreement
is for your records.
 
 

  INTEGRATED ELECTRICAL SERVICES, INC.  

  By:  ________________________________________  
Name: ______________________________________   Title: 
_______________________________________

 
 

  EMPLOYEE       By:  ________________________________________      
Date: _______________________________________